DETAILED ACTION
	This non-final rejection is responsive to communication filed May 21, 2020.  Claims 1-19 are pending in this application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on November 3, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: acquiring module, invoking module, and determining module in claim 1; display information determining module in claim 2; formatted log information acquiring module in claim 3; and storing module in claim 4.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 10-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claimed medium is not limited to non-transitory embodiments.  Although the specification lists examples of non-transitory media, the specification uses open-ended language (i.e. “without limitation”, “and the like” – see paragraph 81) and therefore the computer-readable storage media and computer program 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-19 are rejected under 35 U.S.C. 103 as being unpatentable over Rajamannar et al. (US 2012/0054675 A1) (‘Rajamannar’) in view of Vaidyanathan et al. (US 20120124035 A1) (‘Vaidyanathan’).

With respect to claims 1, 5, 10 and 11, Rajamannar teaches a device and method for interface operation and maintenance, comprising: 
an acquiring module configured to acquire query condition parameters input by a user for querying interface log information of at least one system (Fig. 2B, paragraphs 14, 17 and 25), wherein the query condition parameters at least comprise a message time parameter that uniquely marks log message time (224 in Fig. 2B, paragraphs 25 and 37) and a system name parameter that uniquely marks a system (type field is used to mark a type of log to be acquired and log types may be from plurality of different computing systems; further, each type of log can be interpreted to refer to a different system)  (220 in Fig 2B, paragraphs 25 and 37); 
acquiring log files based on type) (paragraph 27); 
a determining module configured to determine a second interface log information according to the message time parameter that uniquely marks the log message time in the first interface log information (filtering/selecting the selected type of log files based on time) (paragraphs 27-28, 30, and 39); and 
a display module configured to display the second interface log information (Fig. 2A, paragraphs 27 and 32).
Although Rajamannar teaches acquiring first interface log information based on system name (type of log), Rajamannar does not explicitly teach invoke an application programming interface provided by the at least one system according to the system name parameter in the query condition parameters, and acquire a first interface log information according to a result of invoking the application programming interface.
Vaidyanathan teaches invoke an application programming interface provided by the at least one system according to the system name parameter in the query condition parameters (Fig. 2; paragraph 29), and acquire a first interface log information according to a result of invoking the application programming interface (paragraph 45).
 It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the invention to have modified the acquiring of log information in Rajamannar to be done by invoking an API based on a system parameter name in query condition as taught by Vaidyanathan because it is obvious that an API is used to acquire 

With respect to claim 2, Rajamannar in view of Vaidyanathan teaches wherein the query condition parameters further comprise one or a combination of: an interface name, a invoker, a server, a service name, a service type, a service keyword, a service response result code, service response result information, and a client code (location, source, or event type in Rajamannar; keywords in Vaidyanathan) (Rajamannar, paragraphs 25 and 39; Vaidyanathan, paragraphs 28-29); and 
the device further comprises: a display information determining module configured to acquire at least one query condition parameter input by the user except the message time parameter and the system name parameter, and select and determine the second interface log information for display according to the at least one query condition parameter (Rajamannar, paragraphs 25 and 39; Vaidyanathan, paragraphs 28-29).

With respect to claims 3, 7, 13 and 17, Rajamannar in view of Vaidyanathan teaches a formatted log information acquiring module configured to determine a first type of data included in the second interface log information, determine a first data format corresponding to the first type according to a preset correspondence between a data type and a data format, 

With respect to claims 4, 8, 14 and 18, Rajamannar in view of Vaidyanathan teaches further comprising: a storing module configured to send storage format information to the at least one system; and the invoking module further configured to receive interface log information sent by the at least one system and converted in a unified interface message header format according to the storage format information (Rajamannar, paragraphs 21, 22, 33 and 46).

With respect to claims 6, 12 and 16, Rajamannar in view of Vaidyanathan teaches wherein the query condition parameters further comprise one or a combination of: an interface name, an invoker, a server, a service name, a service type, a service keyword, a service response result code, service response result information, and a client code (location, source, or event type in Rajamannar; keywords in Vaidyanathan) (Rajamannar, paragraphs 25 and 39; Vaidyanathan, paragraphs 28-29); and 
before the displaying the second interface log information, the method further comprises: acquiring at least one query condition parameter input by the user except the message time parameter and the system name parameter; and selecting and determining the second interface log information for display according to the at least one query condition parameter (Rajamannar, paragraphs 25 and 39; Vaidyanathan, paragraphs 28-29).

With respect to claims 9, 15 and 19, Rajamannar in view of Vaidyanathan teaches wherein data parameters in the unified interface message header format (Rajamannar, paragraph 22) comprise: an identification log message parameter, an identification interface parameter, an identification invoker system parameter, an identification receiver system parameter, and an identification service parameter, wherein 
the identification log message parameter indicates a serial number of each log message (log file name) (Fig. 2, paragraph 32); 
the identification interface parameter indicates a name of each interface (source) (Fig. 2, paragraph 32);
the identification invoker system parameter indicates a name of a system invoking an interface (computer) (Fig. 2, paragraph 32);
the identification receiver system parameter indicates a name of a system receiving log information (type) (Fig. 2, paragraph 32); and 
the identification service parameter indicates a name of a service transmitted by an interface (event type) (Fig. 2, paragraph 32).

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALICIA M WILLOUGHBY whose telephone number is (571)272-5599. The examiner can normally be reached 9-5:30, EST, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Beausoliel can be reached on 571-272-3645. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALICIA M WILLOUGHBY/             Primary Examiner, Art Unit 2167                                                                                                                                                                                           	January 28, 2022